SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the District of Connecticut, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Arterton’s Ruling on Petitioner’s Motion for Summary Judgment, dated September 11, 1998, and her Ruling on Petitioner’s Motion to Reconsider Ruling on Summary Judgment, dated September 28, 1999. The adjudication by the state courts did not misapply federal law, see 28 U.S.C. § 2254(d)(1), and was not “an unreasonable determination of the facts in light of the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2). We see no error in the rulings of the district court. See, e.g., United States v. Ramirez, 79 F.3d 298, 304-05 (2d Cir.), cert. denied, 519 U.S. 850, 117 S.Ct. 140, 136 L.Ed.2d 87 (1996).
We have considered all of petitioner’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.